DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 JUNE 2021 has been entered.  Claims 1, 3 and 5-21 are pending.  An IDS filed on 14 July 2021 has been considered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                             Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
            The rejection of record under 35 USC §103 as being unpatentable over Culley et al (US 2007/0049504) in combination with Bardasz et al (US 8,163,681) has been withdrawn in view of applicant’s arguments.
Specifically, Applicant’s argument has been found to be persuasive that storage stable additive concentrates as claimed containing 15 to 50 mass% of detergent and dispersant, and 2 to 10 mass % of organic friction modifier can be formed, satisfying the claimed requirement that “said lubricant additive concentrate has a sediment content of no greater than 0.05 mass%, based on the total mass of the concentrate after 12 weeks of storage at 60°C”, even with a dispersant derived from HR-PIB, when a highly overbased magnesium detergent is used as the sole or primary overbased detergent, and the mass ratio of the dispersant derived from HR-PIB (i) to highly overbased magnesium detergent (ii) is maintained within the range of about 1:1 to about 6:1.  The examiner is of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451.  The examiner can normally be reached on Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                        

EMcAvoy
August 12, 2021